Citation Nr: 1629175	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for colon disease, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for residuals of malaria.

4.  Entitlement to service connection for residuals of pneumonia.

5.  Entitlement to service connection for residuals of dysentery.

6.  Entitlement to service connection for a right arm laceration.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial rating in excess of 50 percent for unspecified depressive disorder and other specified trauma and stressor related disorder.
9.  Entitlement to an initial compensable rating for residual scars due to ischemic heart disease.

10.   Entitlement to a rating in excess of 10 percent for bilateral hearing loss from September 9, 2014 to January 27, 2015 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2005, October 2014, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2007, the Veteran testified at an RO hearing before a Decision Review Officer (DRO).  In July 2010, he and his spouse testified at Travel Board hearing before the undersigned.  Transcripts of both hearings are of record.  

In December 2011 and November 2013, the Board remanded the case for additional development.  The case has been returned to the Board.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In an August 2014 rating decision, entitlement to service connection for unspecified depressive disorder and other specified trauma and stressor related disorder was granted, and the rating decision indicated that this was considered a "full and final determination of this issue on appeal."  The Veteran's initial claim relating to an acquired psychiatric disorder requested service connection for a "mental disorder," which he then clarified as including both PTSD and depressive disorder, and in a September 2014 correspondence the Veteran requested that PTSD remain on appeal.  The Board therefore finds that this grant does not represent a full grant of the benefit sought, and the issue of entitlement to service connection for PTSD remains on appeal and is addressed below.

The issue of entitlement to service connection for a disability of the mouth and tongue was submitted by the Veteran on a VA Form 21-526EZ in February 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial rating in excess of 50 percent for unspecified depressive disorder and other specified trauma and stressor related disorder, to an initial compensable rating for residual scars due to ischemic heart disease, and to a rating in excess of 10 percent for bilateral hearing loss from September 9, 2014 to January 27, 2015 and in excess of 20 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  In September 2014 and April 2015 correspondence, the Veteran withdrew his appeals concerning entitlement to service connection for a skin disorder, for colon disease, for residuals of malaria, for residuals of pneumonia, for residuals of dysentery, and for a right arm laceration.

2.  The preponderance of the competent and credible evidence of record weighs against a conclusion that the Veteran has symptomatology associated with a diagnosis of PTSD which has not already been encompassed by the grant of service connection for unspecified depressive disorder and other specified trauma and stressor related disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals on the issues of entitlement to service connection for a skin disorder, for colon disease, for residuals of malaria, for residuals of pneumonia, for residuals of dysentery, and for a right arm laceration have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.14 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In September 2014 and April 2015 correspondence, the Veteran indicated that he wished to withdraw all remaining issues which had been previously remanded by the Board for further development, with the exception of the claim relating to PTSD.  Accordingly, the Board finds that it does not have jurisdiction to review the appeal of the issues pertaining to a skin disorder, colon disease, residuals of malaria, residuals of pneumonia, residuals of dysentery, and a right arm laceration, and these claims must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The Veteran was sent comprehensive VCAA notice in January 2005 and September 2008, and any defect as to timing of notice is harmless, non-prejudicial error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All private records identified by the Veteran, as well as all relevant VA treatment records, service treatment records, Social Security records, and service personnel records have been obtained and associated with the claims file.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including written statements and the testimony from his April 2007 DRO hearing and July 2010 Board hearing.  At the hearings, the issue was identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

This case was remanded in December 2011 and November 2013 in order to obtain the Veteran's personnel records, additional records pertaining to the Veteran's claimed service in Vietnam, records from the Social Security Administration, additional VA treatment records, and a VA examination.  The Board finds that adequate attempts were made to obtain all indicated records, and an adequate VA examination was held and the report associated with the claims file.  There has therefore been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met with regard to the issue decided herein, all due process concerns have been satisfied, and the issue may be considered on the merits at this time.

III.  PTSD

As noted above, in an August 2014 rating decision, the Veteran was granted entitlement to service connection for unspecified depressive disorder and other specified trauma and stressor related disorder.  The rating decision stated that the grant constituted a "full and final determination of this issue on appeal," and the issue was "considered resolved in full."  However, the Veteran has contended that service connection specifically for a diagnosis of PTSD is warranted, and in a September 2014 correspondence the Veteran requested that PTSD remain on appeal.  The Board will therefore consider whether entitlement to a separate grant of service connection for PTSD, in addition to the grant of service connection for unspecified depressive disorder and other specified trauma and stressor related disorder, may be assigned.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's private and VA treatment records show diagnoses and treatment related to PTSD and depressive disorder.  In May 2005, the Veteran reported past suicide attempts in the 1990s and current symptoms of severe depression, anxiety, loss of interest, paranoia, sleep problems, fatigue, sorrow, guilt, recurrent suicidal impulses, flashbacks, nightmares, stimuli avoidance, irritability, anger, difficulty concentrating, estrangement, hypervigilance, sense of foreshortened future, and exaggerated startle response.  He denied any significant social activities except for church attendance, but was noted to have good social skills.  He reported being unable to complete most tasks.  He presented as neatly dressed, with agitated motor behavior and normal speech.  He did not report any hallucinations or delusions, was somewhat avoidant and paranoid, and had depressed mood, oriented senses, variable memory, normal cognition, variable attention, and concrete judgment and insight.  He was diagnosed with major depressive disorder and PTSD.  The Veteran's VA treatment records also show diagnoses of depression and PTSD, and his symptoms associated with PTSD have included anxiety, depression, intrusive and impulsive thoughts, nightmares, avoidance, hypervigilance, anger, inappropriate behavior, verbal outbursts, and suicidal ideation.

At an April 2014 evaluation, he reported flashbacks, nightmares, panic attacks, anxiety, depression, trouble sleeping, feeling apathetic and irritable, concentration difficulty, and auditory hallucinations.  He was noted to have mistrust and hostility, intrusive thoughts, concentration and sleep difficulty, and difficulty maintaining relationships.  He was diagnosed with PTSD and major depressive disorder

Private physician H.I. submitted a letter in October 2008 stating that the Veteran's PTSD symptoms include irritability, nightmares, flashbacks, intrusive thoughts, hypervigilance, and avoidance.  A July 2013 letter from psychologist S. C.-H. stated that the Veteran's PTSD symptoms include extreme reactivity and potential for aggressiveness.

A June 2014 Disability Benefits Questionnaire from the Veteran's psychologist lists his symptoms from PTSD as including volatile and aggressive behavior, depressed mood, suspiciousness, panic or depression, memory loss, occupation, or own name, flattened affect, speech intermittently illogical, impaired judgment and thinking, disturbances of motivation and mood, difficulty with relationships and adapting, suicidal ideation, impaired impulse control, grossly inappropriate behavior, danger or hurting self or others, intermittent inability to perform activities of daily living, and disorientation to time or place.

In July 2014, the Veteran underwent a VA examination for PTSD with a psychologist who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported having flashbacks and depression, as well as suicidal ideation, excessive worry, and auditory hallucinations.  The examiner noted that symptoms associated with the Veteran's stressor included depressed mood, anxiety, suspiciousness, sleep impairment, and mild memory loss, and stated that the Veteran did not have any other symptoms attributable to PTSD which were not listed above.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V criteria, and diagnosed the Veteran with unspecified depressive disorder and other specified trauma and stressor related disorder.  The examiner explained that the Veteran did not exhibit significant impairment in functioning as a result of his reported stressors and did not meet Criterion C, "persistent avoidance of stimuli associated with the traumatic event(s)."  Instead of diagnosing the Veteran with PTSD, he diagnosed the Veteran with other specified trauma and stressor related disorder, which is "subclinical PTSD."

The Veteran also attended a VA examination in October 2014.  The examiner diagnosed with the Veteran with unspecified depressive disorder and Cluster B Personality Traits, stating that he failed to meet the DSM-V criteria for PTSD or other trauma-stressor related disorder diagnosis.  The examiner stated that the symptoms for depressive disorder included depression and chronic sleep impairment, and the symptoms associated with the personality disorder included difficulty establishing and maintaining effective relationships, impulsiveness, anger or temper outbursts, and disturbances of mood and motivation.

After reviewing all of the evidence of record, the Board finds that the preponderance of the evidence indicates that a separate evaluation for PTSD is not warranted.  The Veteran has already been granted entitlement to service connection for unspecified depressive disorder and other specified trauma and stressor related disorder.  These diagnoses encompass all of the Veteran's reported symptoms which he associates with PTSD, such as anger, irritability, sleep impairment, anxiety, depression, hypervigilance, inappropriate behavior, memory loss, and disturbances in mood.  There is no evidence indicating that any additional symptomatology exists that was not contemplated by this diagnosis.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (VA may not assign multiple ratings for duplicative or overlapping symptomatology.).  

While the Veteran has been diagnosed with PTSD on multiple occasions by his treating medical providers, the Board finds that rather than indicating a separate psychiatric diagnosis, it is essentially the same diagnosis provided by the July 2014 VA examiner, only with a differing opinion regarding the severity of the symptomatology.  The July 2014 VA examining psychologist stated that while many of the criteria for PTSD were met, they were not fully sufficient to fulfill the required DSM-V criteria for such a diagnosis, and thus she assigned the Veteran a diagnosis of "other specified trauma and stressor related disorder," a form of "subclinical PTSD."  The examiner also specifically noted that the Veteran did not have any other symptoms attributable to PTSD which were not listed above and included within her diagnoses.  On the basis of this examination, the Veteran was granted service connection for both of the diagnoses found on examination-depressive disorder and other specified trauma and stressor related disorder-which encompass all of his claimed and exhibited symptomatology.

This symptomatology is consistent with the Veteran and his wife's testimony and written statements, which have discussed similar symptomatology as that described above.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  These findings are also consistent with the other medical evidence of record, and the symptoms which are listed by his treating medical professionals are the same or similar to those specifically included by the July 2014 examination report as being associated with depressive disorder and other specified trauma and stressor related disorder.  While the Veteran has not reported exactly the same symptomatology at all examinations, his preponderant symptoms include anxiety, depression, difficulty concentration, memory loss, nightmares, avoidance, hypervigilance, anger, inappropriate behavior, verbal outbursts, auditory hallucinations, and suicidal ideation.  These symptoms are all encompassed by the Veteran's currently service-connected disabilities, and no symptomatology outside of these diagnoses remains for which service connection can be granted.  See 38 C.F.R. § 4.14 ("The evaluation of the same disability under various diagnoses is to be avoided.").

The Board also notes that the AOJ's acceptance of the July 2014 examiner's findings regarding the Veteran's current diagnoses was not done in error.  Throughout the appeal, different medical professionals have come to greatly differing medical opinions regarding the exact diagnosis to assign the Veteran.  The July 2014 VA examiner's report is highly persuasive, as it was performed by a competent VA psychologist who had access to the entire claims file, performed an in-person examination of the Veteran, discussed the Veteran's symptoms and past medical history at length, and provided a thorough rationale for her findings.  The Board accepts the July 2014 medical opinion as fully persuasive evidence on the question of the Veteran's current medical diagnosis.  See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached).

In sum, the Board finds that the Veteran's claim for service connection for a psychiatric disorder, claimed as PTSD, is encompasses the same symptomatology and refers to the same psychiatric condition as that which has already been granted for service connection, regardless of whether it has been most recently diagnosed as PTSD, depressive disorder, other specified trauma and stressor related disorder, or other psychiatric diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) ("multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims"); see also Velez v. Shinseki, 23 Vet. App. 199, 204-205 (2009) (determination of whether a claim is for a separate psychiatric disorder requires consideration of overlapping symptomatology).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for PTSD must be denied.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal of the issue concerning entitlement to service connection for a skin disorder is dismissed.

The appeal of the issue concerning entitlement to service connection for colon disease is dismissed.

The appeal of the issue concerning entitlement to service connection for residuals of malaria is dismissed.
The appeal of the issue concerning entitlement to service connection for residuals of pneumonia is dismissed.

The appeal of the issue concerning entitlement to service connection for residuals of dysentery is dismissed.

The appeal of the issue concerning entitlement to service connection for a right arm laceration is dismissed.

Entitlement to service connection for PTSD is denied.


REMAND

In a March 2014 rating decision, the Veteran was granted service connection for residual scars due to ischemic heart disease with a noncompensable (0 percent) evaluation.  This rating was continued in a July 2015 rating decision.  In August 2015, the Veteran submitted a VA Form 21-0958 Notice of Disagreement with the evaluation assigned for residual scars due to ischemic heart disease.

In an October 2014 rating decision, the Veteran's bilateral hearing loss, which had been rated as noncompensably disabling, was increased to 10 percent, effective September 9, 2014.  The decision also continued a 50 percent rating for unspecified depressive disorder and other specified trauma and stressor related disorder.  In a July 2015 rating decision, the Veteran's bilateral hearing loss, which was evaluated as 10 percent disabling, was increased to 20 percent, effective July 28, 2015, and the noncompensable rating for residual scars due to ischemic heart disease was continued.  In an October 2015 VA Form 21-0958 Notice of Disagreement, the Veteran and his attorney indicated that they wished to disagree with "any decisions that may have been received within the last year."  The Board finds that the issues not yet on appeal which would be encompassed by this Notice of Disagreement are: 1) entitlement to an initial rating in excess of 50 percent for unspecified depressive disorder and other specified trauma and stressor related disorder; and 2) entitlement to a rating in excess of 10 percent for bilateral hearing loss from September 9, 2014 to January 27, 2015 and in excess of 20 percent thereafter.

A Statement of the Case has not yet been issued addressing these issues.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.9(c), 19.26, 19.29, 19.30, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case in response to the Veteran's August 2015 and October 2015 VA Form 21-0958 Notices of Disagreement.  The Veteran is hereby notified that, following the receipt of the Statement of the Case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


